        Case 1:17-cr-00308-BLW Document 107 Filed 06/19/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

              Plaintiff,                           Case No. 1:17-cr-308-BLW

       v.                                          MEMORANDUM DECISION AND
                                                   ORDER
DAVID LOVENBERG,

              Defendant.



                                   INTRODUCTION

       The Court has before it a motion for compassionate release. The motion is fully

briefed and at issue. For the reasons set forth below, the Court will deny the motion.

                              FACTUAL BACKGROUND

       In 2018, Lovenberg was sentenced to 180 months imprisonment for selling

methamphetamine. When he was arrested, agents discovered over eleven pounds of

methamphetamine in his residence. See Recommendation (Dkt. No. 79). His criminal

history contains four prior felony convictions – two of which were drug related – and

several parole violations. See Presentence Report (Dkt. No. 78) at ¶¶ 36-46. In 2017, he

admitted selling methamphetamine “every day for five years before he was caught in

2007” and “has now been selling methamphetamine again for 5 years.” Id. at ¶ 11. His

wife estimated that he was selling “possibly three pounds a week.” Id. at ¶ 13.




Memorandum Decision & Order – page 1
        Case 1:17-cr-00308-BLW Document 107 Filed 06/19/20 Page 2 of 4




       Lovenberg will turn 42 in August of 2020. He tested positive for COVID-19 back

in April of 2020, and has since recovered. See Exhibit 3 (Dkt. No. 103-3). He has

stomach problems but they have existed since 2004. See Exhibit A (Dkt. No. 103-1).

       Lovenberg has now filed a motion to reduce his sentence pursuant to the

compassionate release statute, 18 U.S.C. § 3582(c). The Government objects to a

compassionate release.

                                 LEGAL STANDARDS

       In order to modify a sentence and grant compassionate release, a district court

must engage in a three-step process. First, it must consider the 18 U.S.C. § 3553(a)

factors. Second, the court must find that “extraordinary and compelling reasons warrant

such a reduction.” See 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has

determined that “extraordinary and compelling reasons” to release a defendant from BOP

custody include (1) medical conditions which diminish the ability of the defendant to

provide self-care in prison, (2) age-related deterioration, (3) family circumstances, and

(4) other extraordinary and compelling reasons that exist either separately or in

combination with the previously described categories. See USSG § 1B1.13. Third, the

Court must find that “the defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g).” See 18 U.S.C. § 3582(c)(1)(A).

                                       ANALYSIS

       Lovenberg has recovered from his COVID-19 infection. He is concerned about

being re-infected as he has been diagnosed with high blood pressure. He has had



Memorandum Decision & Order – page 2
        Case 1:17-cr-00308-BLW Document 107 Filed 06/19/20 Page 3 of 4




stomach problems but states that since his gall bladder was removed his condition has

improved.

       There are substantial concerns about the risks of COVID-19 in jails. But here,

Lovenberg is a young man in good health. Even if there is a risk that he might be re-

infected, he cannot be released if he poses a danger to the safety of the community. The

Court finds that he does pose such a danger given his long criminal history of selling

large quantities of methamphetamine, discussed above. If released, it is likely he will

reoffend – the record contains no evidence whatsoever that he suffers from an illness or

disability that would hinder him from returning to distributing large quantities of

methamphetamine if he were released. Moreover, he has served less than 3 years of his

15 year sentence.

       For these reasons, the Court will deny Lovenberg’s motion.

                                         ORDER

       In accordance with the Memorandum Decision set forth above

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to reduce

sentence (docket no. 99) is DENIED.

       IT IS FURTHER ORDERED, that the Notice of Request for Hearing (docket no.

106) is DENIED.




Memorandum Decision & Order – page 3
       Case 1:17-cr-00308-BLW Document 107 Filed 06/19/20 Page 4 of 4




                                        DATED: June 19, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




Memorandum Decision & Order – page 4
